I concur in the dissent of Mr. Justice HUDSPETH in his appraisement of the facts, but without the apprehension he entertains as to the effect of the decision on the merchantable quality of land titles unless the right of illegitimate children, if any, of testator, shall have been foreclosed in some appropriate manner. I do not consider the question arousing such apprehension to be involved as a general proposition on the record before us nor to have been decided by the majority opinion.
If plaintiffs fail to connect testator in some responsible way with the birth certificates, the certificates go out. When they go out, in my view, the plaintiffs' case fails on the facts. I place no reliance on the testimony that testator at the time in question abruptly reversed a policy of silence and concealment as to paternity of the plaintiffs maintained over a ten-year period and not only became willing to acknowledge their paternity but actually went seeking after the official, the subregistrar of births, before whom to make the most notorious official acknowledgment known to the law. The truth of whether he did so rests wholly upon the testimony of the subregistrar of births and her husband, sister, and brother-in-law, respectively, of the mother of plaintiffs. It fails to satisfy my mind of its verity.